Him, Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/16/2021.
3.	Claims 1, 3-10, and 12-18 are currently pending in this Office action.

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C.112. second paragraph rejection issued in the prior Office action is withdrawn in view the examiner’s amendment as shown below.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on 01/07/2021 was considered by the examiner.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Mr. Marcel Bingham on 03/03/2021.

IN THE CLAIMS:
(1)	Cancel claims 2 and 11.
(2)	In line 1 of claim 3, the phrase “of claim 2” is changed to –of claim 1--.
(3)	In line 4 of claim 7, the phrase “for said second filtered data” is changed to --for another filtered data--.
(4)	In line 1 of claim 13, the phrase “of claim 12” is changed to --of claim 11--.
(5)	Rewrite claims 1 and 10 as shown below:
Claim 1.  (Currently Amended)  A method, comprising:
a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, said range of data blocks corresponding to a plurality of regions described by an access-derived summary that is stored in nonvolatile RAM (NVRAM) of said storage device;
for a subset of regions of said plurality of regions:
based on said access-derived summary, determining that said subset of regions do not contain any data blocks that have rows that satisfy said one or more filtering criteria;
in response to determining that said subset of regions contains no data blocks that have rows that satisfy said one or more filtering criteria, pruning said subset of regions from scanning and filtering; and
performing a data block write operation to a particular data block within a second region of said plurality of regions;
modifying in-flight metadata stored in said NVRAM to mark said second region as being subject to an in-flight data block write operation;
for said fest-filtered data block request:
determining said in-flight metadata marks said second region as being subject to an in-flight a data block write operation;
in response to determining said in-flight metadata marks said second region as being subject to an in-flight data block write operation, performing a filtered data block scan of said second region;
for a first region of said plurality of regions not in said subset of regions:
in response to determining a result for said one or more filtering criteria for said filtered data block scan on said first region of said plurality of regions, updating said access-derived summary based on said result for said one or more filtering criteria.

Claim 10.  (Currently Amended) One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more hardware processors, cause: 
a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, said range of data blocks corresponding to a plurality of regions described by an access-derived summary that is stored in nonvolatile RAM (NVRAM) of said storage device;
for a subset of regions of said plurality of regions:

in response to determining that said subset of regions contains no data blocks that have rows that satisfy said one or more filtering criteria, pruning said subset of regions from scanning and filtering; and
performing a data block write operation to a particular data block within a second region of said plurality of regions;
modifying in-flight metadata stored in said NVRAM to mark said second region as being subject to an in-flight data block write operation;
for said filtered data block request:
determining said in-flight metadata marks said second region as being subject to an in-flight a data block write operation;
in response to determining said in-flight metadata marks said second region as being subject to an in-flight data block write operation, performing a filtered data block scan of said second region;
for a first region of said plurality of regions not in said subset of regions:
in response to determining a result for said one or more filtering criteria for said filtered data block scan on said first region of said plurality of regions,
updating said access-derived summary based on said result for said one or more filtering criteria.

Allowable Subject Matter
9.	Claims 1, 3-10 and 12-18 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 3-10 and 12-18, the prior art fails to disclose or make obvious one or more non-transitory computer-readable media or a method comprising, in addition to the other recited features of the claim, the features of wherein a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, access-derived summary that is stored in nonvolatile RAM (NVRAM) of said storage device;
for a subset of regions of said plurality of regions based on said access-derived summary, determining that said subset of regions do not contain any data blocks that have rows that satisfy said one or more filtering criteria; in response, pruning said subset of regions from scanning and filtering; and performing a data block write operation to a particular data block within a second region of said plurality of regions; modifying in-flight metadata stored in said NVRAM to mark said second region as being subject to an in-flight data block write operation; for said fest-filtered data block request: determining said in-flight metadata marks said second region as being subject to an in-flight a data block write operation; in response, performing a filtered data block scan of said second region; for a first region of said plurality of regions not in said subset of regions: in response to determining a result for said one or more filtering criteria for said filtered data block scan on said first region of said plurality of regions, updating said access-derived summary based on said result for said one or more filtering criteria in the manner recited in claims 1 or 10.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161